United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.V., Appellant
and
DEPARTMENT OF THE ARMY,
DIRECTORATE OF PUBLIC WORKS,
Fort Monmouth, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-221
Issued: May 21, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 31, 2006 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ May 16, 2006 merit decision affirming a schedule award. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this appeal.
ISSUE
The issue is whether appellant has more than a 14 percent impairment of his left upper
extremity, for which he received schedule awards.
FACTUAL HISTORY
On October 6, 2000 appellant, then a 53-year-old management specialist, injured his left
shoulder while using a rowing machine. The Office accepted appellant’s claim for left shoulder
impingement syndrome and authorized left shoulder arthroscopy with decompression and
coracoacromial release on July 19, 2001.

On March 26, 2002 appellant submitted a request for a schedule award. He submitted a
December 26, 2001 report from Dr. David Weiss, a treating physician, who diagnosed posttraumatic acromioclavicular (ACV) arthropathy with impingement to the left shoulder; status
post arthroscopic surgery with impingement release to the left shoulder; and status post apparent
second degree burn to the left shoulder, which occurred during his surgical procedure. Range of
motion examination of the left shoulder revealed forward elevation of 145/180 degrees;
abduction of 120/180 degrees; cross-over adduction of 65/75 degrees; and external rotation of
80/90 degrees. Referencing the American Medical Association, Guides to the Evaluation of
Permanent Impairment (5th ed. 2001),1 Dr. Weiss concluded that appellant had a two percent
deficit for left shoulder flexion (Figure 16-40, page 476) and a three percent deficit for left
shoulder abduction (Figure 16-43, page 477). He found a 10 percent deficit for the resection
arthroplasty (Table 16-27, page 506), for a combined impairment rating of 15 percent. Adding a
three percent impairment for pain, Dr. Weiss concluded that appellant had a total left upper
extremity impairment of 18 percent.
After reviewing his December 26, 2001 report, the district medical adviser agreed with
Dr. Weiss’ five percent assessment for range of motion deficit. However, he found that
appellant’s surgery did not fit the criteria for arthroplasty under the A.M.A., Guides and that,
appellant’s complaints of pain were too subjective to be ratable. The district medical adviser
recommended that appellant receive a schedule award for a five percent impairment of his left
upper extremity. He found that the date of maximum medical improvement (MMI) was
December 26, 2001.
On May 29, 2002 the Office granted appellant a schedule award for a five percent
permanent impairment of the left upper extremity. The period of the award was from
December 26, 2001 to April 14, 2002.
On June 5, 2002 appellant, through his representative, requested an oral hearing.
However, before a hearing could be held on the schedule award issue, appellant sustained a
recurrence of disability.
On July 26, 2002 appellant filed a recurrence of disability as of May 30, 2002. He
submitted an August 20, 2002 report from Dr. Mark Seckler, a Board-certified orthopedic
surgeon, who indicated that a magnetic resonance imaging (MRI) scan and x-rays revealed a
distal clavicular spur and a tear of the supraspinatus tendon. On September 12, 2002 the Office
authorized arthroscopic surgery of the left shoulder. On October 18, 2002 appellant underwent
arthroscopic surgery for repair of the left rotator cuff and resectioning of the distal clavicle and
scar tissue. In a January 30, 2003 report, Dr. Seckler released appellant to full duty. He stated
that appellant’s range of motion was “almost 100 percent normal,” but that he had a slight
weakness to resisted external rotation.
On July 20, 2003 appellant submitted a request for an additional schedule award. He
submitted a March 22, 2003 report from Dr. Weiss who opined that appellant had a total left
upper extremity impairment of 27 percent. On examination, Dr. Weiss found tenderness over the
tip of the acromion. Anterior cuff tenderness and focal ACV point tenderness was noted. Range
1

A.M.A., Guides, 5th ed. (2000).

2

of motion testing revealed forward elevation of 90/180 degrees; abduction of 110/180 degrees;
cross-over adduction of 35/75 degrees; and external rotation of 35/90 degrees. All ranges of
motion were carried through with pain at the extremes. Internal rotation was abnormal at the
sacrum. Hawkins impingement sign was positive. Manual muscle strength testing revealed
reduced strength which he graded as follows: supraspinatus -- 3+/5; deltoid -- 4/5; triceps and
biceps -- 4/5. Referring to the A.M.A., Guides, Dr. Weiss opined that appellant had a six percent
range of motion deficit for flexion (Figure 16-42, page 476); a three percent range of motion
deficit for abduction (Figure 16-43, page 477); a one percent range of motion deficit for external
rotation (Figure 16-46, page 479); and a 15 percent deficit for left shoulder resection arthroplasty
(2nd) (Table 16-27, page 506). He opined that appellant had an additional five percent
impairment for pain (Figure 18-1, page 574), for a total left upper extremity impairment of 27
percent. Dr. Weiss opined that the date of MMI was March 22, 2003.
An oral hearing was held on September 22, 2003. In a December 10, 2003 decision, an
Office hearing representative affirmed the May 29, 2002 schedule award decision, finding that
appellant had a five percent impairment of his left upper extremity. However, the case was
remanded to the Office for further development of the medical evidence and a determination as
to whether appellant’s October 18, 2002 left shoulder arthroscopy caused additional impairment.
The hearing representative noted that, although left rotator cuff tear was not an accepted
condition, an impairment due to the approved surgery would be a basis for a schedule award.
In a report dated January 13, 2004, Dr. Seckler opined that the October 18, 2002 surgery
did not worsen, but rather, improved appellant’s condition. He found no signs of instability,
other than a residual scar from prior surgery.
By decision dated April 2, 2004, the Office denied appellant’s claim for an additional
schedule award based on Dr. Seckler’s report.
On April 14, 2004 appellant, through his representative, requested an oral hearing. By
decision dated November 5, 2004, the Office of Hearings and Review vacated the April 2, 2004
decision and remanded the case for further development of the medical evidence. The hearing
representative found that Dr. Seckler’s opinion failed to establish that appellant had no residual
impairment due to the October 18, 2002 surgery, in that he did not provide any range of motion
measurements. The Office was instructed to refer appellant for a second opinion examination.
The Office referred appellant, together with a statement of accepted facts and the entire
medical record, to Dr. Robert Dennis, a Board-certified orthopedic surgeon, for a second opinion
examination and an opinion as to the degree of permanent impairment of appellant’s left upper
extremity. In a report dated February 18, 2005, Dr. Dennis reviewed appellant’s medical history,
indicating that he had undergone two surgeries. The first surgery was secondary to the
October 6, 2000 work injury. The second surgery was a shoulder decompression due to an
acceleration of a preexisting work-related condition which involved a repair of his rotator cuff
and completion of a resection of the distal clavicle. Dr. Dennis noted that appellant had
sustained a burn during his first surgery, which impaired his recovery and predisposed him to
vulnerability. He stated that “the double surgery was accepted as an exacerbation of the original
surgery.” Examination of the left shoulder revealed slight diminution of strength of abduction.
The left shoulder strength deficit was “a little less than five percent.” Range of motion testing

3

revealed abduction of 160/180 degrees; adduction of 30/50 degrees; extension of 20/50 degrees;
forward flexion of 150/180 degrees; internal rotation of 40/90 degrees; and external rotation of
50/90 degrees. Function of the triceps and biceps was intact. Dr. Dennis found tenderness on
palpation in the subacromial bursa. All other aspects of the examination of the left upper
extremity were within normal limits. Referring to the fifth edition of the A.M.A., Guides,
Dr. Dennis concluded that appellant had a 3 percent deficit for forward flexion (140 degrees)
(Figure 16-40, page 476);2 a 2 percent deficit for backwards extension (20 degrees) (Figure 1640, page 476); a 1 percent deficit for abduction (160 degrees) (Figure 16-43, page 477); a 1
percent deficit for adduction (30 degrees) (Figure 16-43, page 477); a 1 percent deficit for
external rotation (50 degrees) (Table 16-46, page 479); and a 3 percent deficit for internal
rotation (40 degrees) (Table 16-46, page 479). He found a 1 percent deficit for loss of strength
secondary to deltoid adhesions to the skin (“extrapolated percentage of weakness 4/5”) (Table
16-35, page 510). Referring to Table 16-27 at page 506, Dr. Dennis concluded that appellant had
a 2 percent “extrapolated” deficit as a result of the “combination of the effects of the 2
surgeries,” for a total functional impairment of 14 percent as of February 18, 2005, the date he
reached MMI. Indicating that the first surgery was slightly incomplete (leaving too much bone),
Dr. Dennis opined that a revision was necessary following an exacerbation of appellant’s
condition.
On March 10, 2005 the district medical adviser stated that appellant should be granted a
schedule award for an additional 9 percent impairment of his left upper extremity, for a total
impairment of 14 percent.
On March 21, 2005 the Office granted appellant an additional nine percent permanent
impairment of his left upper extremity finding that appellant had reached MMI on
February 18, 2005. The period of the award was from February 18 to September 2, 2005.
Appellant, through his representative, requested an oral hearing. At the February 24,
2006 hearing, appellant’s representative argued that Dr. Dennis failed to explain his rationale for
awarding two percent for the combined effects of appellant’s two surgeries. The representative
also contended that a conflict arose between Drs. Seckler and Dennis, requiring a referee
examination.
By decision dated May 16, 2006, an Office hearing representative affirmed the March 21,
2005 decision, finding that the weight of the medical evidence was represented by Dr. Dennis’
well-rationalized report. The hearing representative stated that Dr. Seckler’s report was
insufficient to create a conflict, as it did not provide findings of his examination of appellant and
was not otherwise well rationalized. He further noted that Dr. Dennis had properly applied the
fifth edition of the A.M.A., Guides in formulating his impairment rating.

2

The Board notes that results of Dr. Dennis’ range of motion testing revealed forward flexion of 150 degrees;
however, his finding of a three percent deficit for forward flexion was based on 140 degrees.

4

LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act3 and its
implementing regulation4 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use, of scheduled members or functions of
the body. The Act, however, does not specify the manner in which the percentage of loss shall
be determined. The method used in making such a determination is a matter that rests within the
sound discretion of the Office.5 For consistent results and to ensure equal justice under the law
to all claimants, good administrative practice necessitates the use of a single set of tables so that
there may be uniform standards applicable to all claimants. The A.M.A., Guides has been
adopted by the implementing regulation as the appropriate standard for evaluating schedule
losses.6
Office procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to the district medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with the district medical
adviser providing rationale for the percentage of impairment specified.7
It is well established that the period covered by a schedule award commences on the date
that the employee reaches MMI from the residuals of the employment injury. The Board has
defined MMI as meaning that the physical condition of the injured member of the body has
stabilized and will not improve further. The Board has also noted a reluctance to find a date of
MMI, which is retroactive to the award, as retroactive awards often result in payment of less
compensation benefits. The Board, therefore, requires persuasive proof of MMI for the selection
of a retroactive date of MMI.8
ANALYSIS
The Board finds that this case is not in posture for a decision. The medical evidence of
record is insufficient for the Board to make a proper determination as to the extent of permanent
impairment to appellant’s left upper extremity.

3

5 U.S.C. §§ 8101 et seq.

4

20 C.F.R. § 10.404.

5

Linda R. Sherman, 56 ECAB ___ (Docket No. 04-1510, issued October 14, 2004); Daniel C. Goings, 37 ECAB
781, 783-84 (1986).
6

Ronald R. Kraynak, 53 ECAB 130, 132 (2001).

7

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (March 1995).
8

J.C., 58 ECAB ___ (Docket No. 06-1018, issued January 10, 2007). See also James E. Earle, 51 ECAB
567 (2000).

5

On May 29, 2002 appellant received a schedule award for a five percent impairment of
his left upper extremity. He requested an oral hearing, but sustained a recurrence of disability
before the hearing could be held. Following an authorized surgery on October 18, 2002 and his
release to full duty on January 30, 2003 appellant submitted a request for an additional schedule
award. On December 10, 2003 the Office’s Branch of Hearings and Review affirmed the
schedule award for a five percent impairment; however, the case was remanded for further
development of the medical evidence on the issue of whether appellant was entitled to an
increased schedule award by virtue of his second surgery. Relying on a January 13, 2004 report
from Dr. Seckler, the Office denied appellant’s request for an increased award on April 2, 2004.
Properly finding that Dr. Seckler’s report lacked probative value in that it contained no findings
on examination on November 5, 2004 the Branch of Hearings and Review vacated the April 2,
2004 decision and remanded the case with instructions to refer appellant to a qualified physician
for a second opinion examination. In a February 18, 2005 report, Dr. Dennis opined that
appellant had a 14 percent impairment of his left upper extremity. Without explanation, the
district medical adviser opined that appellant should be granted a schedule award for an
additional nine percent impairment of his left upper extremity, based on Dr. Dennis’ report. On
March 21, 2005 the Office granted a schedule award for an additional nine percent impairment
finding the date of MMI to be February 18, 2005. The Board finds, however, that Dr. Dennis’
report is deficient and does not provide a proper basis for a schedule award determination.
Dr. Dennis’ report appears inconsistent and based on inaccurate factual information.
Referring to the A.M.A., Guides, he opined that appellant had a total left upper extremity
impairment of 14 percent. Pursuant to Figure 16-40, Dr. Dennis found a 3 percent deficit for
forward flexion of 140 degrees.9 However, this determination is in conflict with the results of his
physical examination, which revealed forward flexion of 150 degrees. The Board notes that
Figure 16-40 provides for a 2 percent impairment rating for 150 degrees, versus a 3 percent
rating for 140 degrees. It is impossible to determine the proper impairment rating based on the
information provided. Dr. Dennis also found a 1 percent deficit for loss of strength secondary to
deltoid adhesions to the skin (“extrapolated percentage of weakness 4/5”) pursuant to Table
16-35 at page 510.10 Table 16-35 provides impairment ratings for the upper extremity due to
strength deficit from musculoskeletal disorders based on manual muscle testing. The minimum
strength deficit for which a rating is provided is five percent. Dr. Dennis did not explain how he
“extrapolated” a rating of one percent, in light of his finding that appellant’s left shoulder
strength deficit was “a little less than five percent.” Referring to Table 16-27 at page 506, he
opined that appellant had a two percent “extrapolated” deficit as a result of the “combination of
the effects of the two surgeries.”11 However, without any explanation as to how he arrived at his
rating, the Board is unable to properly assess his conclusion, particularly in view of the fact that
Table 16-27 does not provide for a two percent impairment rating for resection arthroplasty.12
9

A.M.A., Guides 476, Figure 16-40.

10

Id. at 510, Table 16-35.

11

Id. at 506, Table 16-27.

12

Table 16-27 provides impairment ratings of the upper extremity after resection arthroplasty of specific bones or
joints as follows: total shoulder -- 30 percent; distal clavicle (isolated); 10 -- percent; and proximal clavicle
(isolated) -- 3 percent. Id.

6

Dr. Dennis’ report is also based on an inaccurate factual background. He stated that “the double
surgery was accepted as an exacerbation of the original surgery.” While the Office approved the
October 18, 2002 surgery, the record does not reflect that it was accepted as an exacerbation of
the original surgery. It is impossible for the Board to determine from Dr. Dennis’ report the
degree of appellant’s permanent disability or the date of MMI.
The district medical adviser did not address the physical findings made by Dr. Dennis
and did not offer any reasoning for rating appellant’s left upper extremity impairment. After
reviewing his December 26, 2001 report, the district medical adviser agreed with Dr. Weiss’ five
percent assessment for range of motion deficit. However, he found that appellant’s surgery did
not fit the criteria for arthroplasty under the A.M.A., Guides. The district medical adviser has
not explained why he now agrees that appellant should receive an impairment rating for resection
arthroplasty.
The Board is unable to determine from the medical evidence of record the nature and
extent of appellant’s impairment. Dr. Weiss’ December 26, 2001 report, concluding that
appellant had a total left upper extremity impairment of 18 percent was based on an examination
given prior to appellant’s recurrence of disability. Although he opined that appellant had
attained MMI at that time, Dr. Weiss was clearly incorrect. Accordingly, the findings and
recommendations contained in his reports are not relevant to the degree of appellant’s
impairment following his recurrence. On July 20, 2003 Dr. Weiss’ opined that appellant had a
27 percent left upper extremity impairment. However, he provided no rationale for awarding a
15 percent deficit for resection arthroplasty under Table 16-27 at page 506 or for granting an
additional 5 percent for pain pursuant to Figure 18-1 at page 574. Dr. Weiss did not address the
concerns of the district medical adviser who, following Dr. Weiss’ December 26, 2001 report,
found that appellant’s surgery did not fit the criteria for arthroplasty under the A.M.A., Guides
and that complaints of pain were too subjective to be ratable. Accordingly, this report is of
diminished probative value. Dr. Seckler’s reports do not constitute probative medical evidence.
In a January 30, 2003 report, Dr. Seckler released appellant to full duty, stating that his range of
motion was “almost 100 percent normal,” but that appellant had a slight weakness to resisted
external rotation. In a January 13, 2004 report, Dr. Seckler opined that appellant’s October 18,
2002 surgery did not worsen, but rather improved appellant’s condition. He found no signs of
instability other than a residual scar from prior surgery. Neither report contains any findings on
examination or an opinion as to the degree of appellant’s impairment.
The Board finds that further development of the medical record is needed. On remand
the Office should refer appellant to an appropriate medical specialist for an evaluation of
permanent impairment, based on a proper application of the fifth edition of the A.M.A., Guides
and a determination of the date of MMI. The Board notes that the period of the schedule award
granted on May 29, 2002 and affirmed on December 10, 2003 was from December 26, 2001 to
April 14, 2002. Although the district medical adviser had opined that the date of MMI was
December 26, 2001, the Office did not make a specific finding in that regard. The Board notes
that appellant had not reached MMI on December 26, 2001 in that he sustained a recurrence of
disability and required subsequent surgery for his condition on October 18, 2002. On remand the
Office should make a proper determination as to the date of MMI. Following such further
development as the Office deems necessary, it should issue a de novo decision.

7

CONCLUSION
The Board finds that the case is not in posture for decision and will be remanded for
further development of the medical evidence.
ORDER
IT IS HEREBY ORDERED THAT the May 16, 2006 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further development
consistent with this decision.
Issued: May 21, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

